Citation Nr: 0216071	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-13 356	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical
and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sinus problems, 
characterized as allergic rhinitis, sinusitis and upper 
respiratory infections, including due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The veteran had active military service from September 1990 
to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
sinus problems, to include allergic rhinitis, sinusitis and 
upper respiratory infections, including due to an undiagnosed 
illness.  

In February 2000, the Board remanded the issue to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of allergic rhinitis.  

2.  Lay and medical evidence demonstrates continuity of 
symptomatology due to allergic rhinitis after the veteran's 
discharge from service.  

3.  Competent medical evidence relates the veteran's present 
allergic rhinitis to the symptomatology he has experienced 
since service.  


CONCLUSION OF LAW

Chronic allergic rhinitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  However, the Board finds that in light of the 
decision herein, there has been no prejudice to the veteran, 
and further action to comply with the additional 
notice/development provisions of the new legislation would 
unnecessarily delay the appellate process.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
However, competent medical evidence still must relate the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection may be granted for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317 (2002).
In regard to the claim for service connection for sinusitis, 
the Board notes that sinusitis was not found upon VA 
examination in May 2000, and the veteran's "sinus" symptoms 
have been attributed to his deviated septum.  Hence, his 
complaints have been attributed to a known disease entity, 
and fall outside the purview of 38 C.F.R. § 3.317.  

A January 1991 service medical record indicates that the 
veteran complained of sinus congestion, cough, and a sore 
throat of 3-5 days duration.  The impression was upper 
respiratory infection.  No other complaints or treatment 
related to a sinus or respiratory disorder were reported.  
Nevertheless, although allergic rhinitis was not specifically 
identified during service, the Board notes that the veteran's 
testimony and statements, as well as the post-service private 
and VA medical records document on-going complaints and 
symptoms related to rhinitis since his Persian Gulf service.  
Upon VA examination in May 2000, the veteran was diagnosed 
with chronic rhinitis.  In a September 1998 statement, the 
veteran's private physician remarked that the veteran had 
"chronic sinus problems since his return."  VA physicians 
have also characterized his current rhinitis as chronic.  
Consequently, the Board finds that the veteran has presented 
sufficient evidence of continuity of symptomatology since 
service, and competent medical evidence has related the 
currently diagnosed allergic rhinitis to the symptomatology 
he experienced since service.  Therefore, service connection 
for chronic allergic rhinitis is warranted.  38 C.F.R. 
§ 3.303(b).  


ORDER

Service connection for chronic allergic rhinitis is granted.



		
	SUSAN J. JANEC	
	Acting Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

